DETAILED ACTION

This action is in response to the amendment filed on 6/7/22.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Thomas Reichert on 7/28/22.
The application has been amended as follows: 
In the Specification:
In paragraph [0001] after “filed August 1, 2017,” insert - - now abandoned, - -.
In the Claims:
In claim 1, line 33 delete “between 0.35 inches and 0.75 inches” and insert therein - - of 0.35 inches to 0.75 inches - -.
In claim 1, line 40 delete “between”.
In claim 3, line 2 delete “layer” and insert therein - - piece - -.
In claim 6, line 2 delete “second edge of second piece” and insert therein - - second edge of the second piece - -.
In claim 7, line 5 delete “layer” and insert therein - - piece - -.
In claim 9, line 17 delete “trimming” and insert therein - - the method further comprising cutting the laminate material along its length at - -.
In claim 9, line 21 delete “between”.
Cancel claims 18 and 19.
In claim 24, line 2 delete “end” and insert therein - - ends - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and arguments filed 6/7/22 the previous rejections set forth in the Office action mailed 12/7/21 are withdrawn.
Regarding claims 1-8, 16, 17, and 21-23, the prior art of record fails to teach or suggest a method of forming a laminate material for forming a laminate product as claimed including wherein the first, second, and third pieces of foam material have a pre-cut width of approximately 75 inches and cutting the first, second, and third pieces of foam material to a post-cut width of approximately 70-72 inches.
Regarding claims 9 and 24-26, the prior art of record fails to teach or suggest a method of forming a laminate product from a laminate material as claimed including wherein the first, third, and fifth layers are each formed from a foam material having a width of approximately 75 inches and the method further comprising cutting the laminate material along its length at a first edge region of the laminate material so as to form a first edge of the laminate product, the first edge region of the laminate material being defined at least partially by a portion of the first and third layers of the laminate material extending beyond a first edge of the second layer of laminate material, wherein the resulting laminate product is approximately 70-72 inches wide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746